Exhibit 10.5

Scio Diamond Technology Corporation

 

Development Agreement

 

This Development Agreement (the “Agreement”) is made as of September 16, 2013,
(the “Effective Date”) by and between SCIO Diamond Technology Corporation a
Nevada corporation, having a principal place of business at 411 University
Ridge, Suite D, Greenville, SC 29601 (the “LICENSOR”) and Grace Rich Limited, a
Hong Kong corporation, having a corporate office at 354 Indusco Court, Troy, MI
48083, (the “LICENSEE”).

 

WHEREAS, Licensor and Licensee have entered  into a Joint Venture Agreement,
Licensing Agreement and other supporting agreements for the purpose of
developing and mass producing type IIa single crystal CVD manufactured diamond
using Scio Technology;

 

WHEREAS, Licensee wishes to engage licensor to develop Scio 4” Technology in
order to increase the production capacity of the WFOE facilities; and

 

WHEREAS, Licensee and Licensor acknowledge the material increase to production
capacity provided by the development of Scio 4” Technology;

 

NOW THEREFORE, in consideration of the mutual covenants and agreements contained
herein and for other good and valuable consideration, the receipt, adequacy and
sufficiency of which are hereby acknowledged, the Parties hereby agree as
follows:

 

I.                      Engagement.  Licensee hereby engages, and licensor
hereby accepts such engagement, to develop Scio 4” Technology for the purpose of
increasing the growing platform (susceptor) size in a Scio diamond-growing
reactor in accordance with the Scope of Development further defined below.

 

II.                 Term. This Agreement will be effective  upon full execution 
by the  Parties and shall remain in effect  until the earliest of the following
dates: (a) the Scope of Development  is achieved, (b) the license  Agreement
executed by the parties  on same date (“License Agreement”) is terminated for
any reason, or (c) a date the parties mutually agree in writing.

 

III.            Scope of Development.

 

1.        Scio Diamond is to use funds made available for the development of 4”
Technology

 

2.        The increase in size of the suscepter and associated support equipment
is intended to increase the allowable growing space by an estimated 70%.

 

3.        The Development includes, but is not limited to, equipment, science
technology, support equipment and testing for Scio 4” Technology.

 

IV.             Payment

 

1.        Licensee shall pay Licensor a development fee in the amount of seven
hundred and fifty thousand ($750,000.00) U.S. Dollars to be paid as follows.

 

i.                            Payment of one hundred and twenty five thousand
($125,000.00) U.S. Dollars on January 1, 2014

 

ii.                         Payment of one hundred and twenty five thousand
($125,000.00) U.S. Dollars on February 1, 2014

 

iii.                      Payment of one hundred and twenty five thousand
($125,000.00) U.S. Dollars on March 1, 2014

 

iv.                     Payment of one hundred and twenty five thousand
($125,000.00) U.S. Dollars on April 1, 2014

 

v.                        Payment of one hundred and twenty five thousand
($125,000.00) U.S. Dollars on May 1, 2014

 

vi.                     Payment of one hundred and twenty five thousand
($125,000.00) U.S. Dollars on June 1, 2014

 

Funds will be wired to Scio on each of the dates above, following the wiring
instruction herein.

 

V.    Miscellaneous.

 

1.        No Assignment. licensor  may  not  sell, assign or otherwise transfer
its  rights  or  obligations under  this  Agreement without the  prior written
consent  of the Company.

 

2.        Waiver. The waiver by either party of any breach or default by the
other party in the performance of any obligation hereunder shall not constitute
a waiver of any subsequent breach or default.

 

3.        Amendments. This Agreement may not be modified except by a written
amendment signed by both parties.

 

4.        Governing Law.   This Agreement shall be construed in accordance with
the laws of the state of Michigan except that no choice of law doctrine shall be
used to apply the laws of any other jurisdiction.

 

[g198661kui001.jpg]

Proprietary and Confidential

 

1

--------------------------------------------------------------------------------


 

5.        Consent to Jurisdiction.  The Parties  consent  to  the  non-exclusive
jurisdiction of  the  federal and  state  courts  located in the state  of
Michigan in connection with any action  or proceeding to  enforce,  or arising 
out  of, this  Agreement and agree that  venue will be proper in such court on
any such matter. The Parties  agree that  a summons  and complaint may be
served  by mail or Overnight courier service at  their addresses  first  set 
forth above  or  at  such other   address  as such  party  may  have  given 
written notice  in  accordance with paragraph 12.f.

 

6.        Notices.  Any notice required under  this  Agreement shall  be in 
writing and delivered personally against  receipt, or by registered or certified
mail,  return receipt requested, postage prepaid, or sent by Federal Express or
other recognized courier service, and addressed to the  party  to be notified at
its address  first  set forth above or at such other  address  as it may have
given written notice  in accordance with this  paragraph.

 

7.        Severability.   To  the  extent   that   any  law,  statute, treaty  
or  regulation by  its  terms   as determined by  a  court,  tribunal or  other
governmental authority  of  competent  jurisdiction,  is  in  conflict with the 
terms   of  this   Agreement, the   conflicting terms   of  this Agreement shall
be superseded only  to  the  extent  necessary  by the  terms  required by such
law,  statute, treaty or regulation. If any provision of this Agreement shall be
otherwise unlawful, void, or for any reason unenforceable, then that provision
shall be enforced to the maximum extent permissible so as to effect the intent
of the parties.  In either case, the remainder of this Agreement shall continue
in full force and effect.

 

8.        Entire Agreement. This Agreement embodies the entire agreement between
the parties with respect to the subject matter hereof.

 

9.        Force Majeure. Neither party shall be liable for any delays or
failures in performance  in whole or in part if such delay or non-performance is
due to any cause beyond its reasonable control, including but not limited  to
delays caused by the other party’s  delay or failure to perform, Act of God,
war, insurrection,  riot,  civil  disturbance,  rebellion,  government  
regulations, embargoes, explosions, fires, floods, tempest,  strikes, failures
in hardware, media, heating, lighting, air-conditioning, telecommunications
equipment or public supply of electrical power.

 

10. Publicity. Neither  party  shall use any  name, mark or symbol of  the 
other  in any publicity  release or  advertising  material  or  for  any other
purpose whatsoever  nor shall publicize any information pertaining to this
Agreement or the other party without securing prior written consent of the other
party.

 

11. Capitalized Terms. Any and all capitalized  terms  not  defined  within 
this  Agreement  shall have  the  meaning  given to them  by the  License
Agreement.

 

 

SCIO DIAMOND TECHNOLOGY CORPORATION

 

 

 

By:

 

 

Michael W. McMahon

 

Chief Executive Officer

 

 

 

 

 

GRACE RICH LIMITED

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

2

--------------------------------------------------------------------------------


 

Wiring Instructions

 

Receiving Bank: South Carolina Bank and Trust, NA

 

Address:

200 E. Broad St, Suite 100

Greenville, SC 29601

 

Receiving Bank ABA#: 0532xxxxx

 

SWIFT:  SBTTxxxx

 

Account # funds will be wired to:

xxxxxxxxxx (for our general account)

xxxxxxxxxx (for Arque Capital Offering)

 

Beneficiary Name: SCIO Diamond Technology Corporation

 

Beneficiary Address:

411 University Ridge, Suite D

Greenville, SC 29601

 

3

--------------------------------------------------------------------------------

 